DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Regarding Claims 6, 15, 28, 37, 50, 58. Cancelled.
Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 06/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, 16-27, 29-36, 38-49, 51-57 and 59-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “wherein said fault is selected from a list of faults”, but said limitation is not supported in the original disclosure. Further explaining, the limitation “list” is defined as a catalog or a complete enumeration of items arranged systematically with descriptive details (according to the Merriam-Webster’s dictionary), but there is no disclosure of such systematic arrangement of type of faults in the original disclosure (whereas the original disclosure as an example in Paragraph [0106] in the PGPUB merely discusses associating the abnormality type to one or more possible faults). Furthermore, the original disclosure does not disclose selecting a fault; rather, the original disclosure discloses identifying a fault such as shown in 71 in Figure 5 which is not the same. Specifically, “select” is defined as “chosen from a number or group by fitness or preference” while “identify” is defined as to perceive or state the identity of someone or something” or to ascertain the identity of something or someone in the Merriam-Webster’s dictionary. In other words, the original disclosure discusses using the rule to establish the identity of the fault, but not to select the fault based on some criteria.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.         Claims 1-5, 7-13, 22-27, 29-35, 44-49 and 51-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “detecting a repeated time-dependent change of said difference and associating a fault in said electric grid with said repeated time-dependent change,” “associating a fault in said electric grid with said repeated time-dependent change, said fault selected from a list of faults, wherein each fault of the list of faults is associated with at least one rule for detecting said at least one fault, said rule associating said fault with at least one of said measurements of repeated time-dependent change of said difference” are abstract ideas, as they are directed to combination of mental process and usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence,” “receiving any of said measurements from at least two of said grid measuring devices by at least one computational device of: one of said plurality of grid measuring devices, and a network server communicatively coupled to said plurality of grid measuring devices” , measuring a difference between measurements of said at least two grid measuring devices”, various rules involving measurements recited in claim 3, measuring various parameters as recited in claim 4, 6-8, communicating at least one of said measurement, requesting as disclosed in claim 14-16, various measuring devices and communicating, etc, recited at high level of generality, are directed to insignificant data collection activity used to collect data to be implemented with the abstract idea and communication to transfer data. The claims also recite “automatically alerting a user about a particular event associated with the identified fault”, but said limitation is merely directed to insignificant extra-solution activity. Furthermore, the claims recite “a computational device,” but said device is merely a general purpose computer or general purpose measuring device recited at high level of generality. The claims further does not improve the functioning of any machines or sensors. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence,” “receiving any of said measurements from at least two of said grid measuring devices, by at least one computational device of: one of said plurality of grid measuring devices, and a network server communicatively coupled to said plurality of grid measuring devices”, “measuring a difference between measurements of said at least two grid measuring devices,” various rules involving measurements recited in claim 3, measuring various parameters as recited in claim 4, 6-8, communicating at least one of said measurement, requesting as disclosed in claim 14-16, various measuring devices and communicating, etc, recited at high level of generality, are directed to data collection and communication that are well-understood, routine and conventional. The claims also recite “automatically alerting a user about a particular event associated with the identified fault”, but said limitation is merely directed to extra-solution activity that is well-understood, routine and conventional. Furthermore, the claims recite “a computational device,” but said device is merely a general purpose computer or general purpose measuring device recited at high level of generality that is also well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. Similar rejections are made for other dependent claims.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 10, 12-14, 16-17, 20-25, 29-30, 32, 34-36, 38-39, 42-47, 51-52, 54, 56-57, 59, 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al., US-PGPUB 2010/0315092 (hereinafter Nacson) in view of Faigon et al., US pat No. 6,006,016 (hereinafter Faigon)

          Regarding Claims 1, 23 and 45. Nacson discloses detecting a fault in an electric grid (Abstract), comprising 

distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices being operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence (Fig. 1; Paragraphs [0140]-[0141]),

receiving any of said measurements from at least two of said grid measuring devices by at least one computational device of: one of said plurality of grid measuring devices (Paragraph [0145]), and a network server communicatively coupled to said plurality of grid measuring devices (master central controller 14), 

measuring by said computational device, a difference between measurements of said at least two grid measuring devise, detecting, by said computational device, a repeated time-dependent change of said difference, and associating a fault with said time dependent change, and rule associating said fault with at least one of said measurements of repeated time-dependent change of said difference (Paragraph [0018]-[0024]; [0042]; Paragraph [0223]) (Note: Nacson discloses comparing electric current measurements in Paragraph [0021], and comparing time-consecutive measurements in Paragraph [0022], where both comparison would involve measuring the difference between the measurements. In Paragraph [0023], Nacson also discloses averaging the comparisons over time. This means that Nacson is detecting repeated changes in the comparison values over time, or repeated time-dependent change of said difference. As an example, let’s say that the values of the comparisons or the differences are [1, 3, 5, 2, 4, 2, 1] over time. Then prior to averaging, Nacson is detecting the repeated time-dependent changes in the values of the comparison or the claimed difference)

automatically alerting a user about a particular event associated with the identified fault (Paragraph [0043], alarm)

Nacson does not disclose said fault selected from a list of faults, wherein each fault of the list of faults is associated with at least one rule for detecting said at least one fault, said rule associating said fault with at least one of said measurements of repeated time-dependent change of said difference

Faigon discloses fault selected from a list of faults, wherein each fault of the list of faults is associated with at least one rule for detecting said at least one fault, said rule associating said fault with at least one of said measurements of repeated time-dependent change of said difference (Col. 19, lines 20-51; Abstract, fault rules; Col. 2, lines 40-67; Col. 2, lines 1-43)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Faigon in Nacson and accurately identify a fault by having a fault selected from a list of faults, wherein each fault of the list of faults is associated with at least one rule for detecting said at least one fault, said rule associating said fault with at least one of said measurements of repeated time-dependent change of said difference.

           Regarding Claims 2, 24 and 46. Nacson discloses measurement comprises at least one of: an absolute value, a change of value, and a rate of change of value, an instantaneous change of at least one of voltage, current, and power, a transient, a spike, and a surge (Paragraph [0022]; [0044]-[0048]; [0223])

           Regarding Claims 3, 25 and 47. Nacson discloses a plurality of measurements by a single grid measurement device, said measurements executed in substantially the same time, a plurality of measurements by a single grid measurement device, said measurements executed in different times, and a plurality of measurements by a plurality of grid measurement devices, said measurements executed in substantially the same time (Paragraphs [0012]; [0021]; [0223])

          Regarding Claims 7, 29 and 51. Nacson discloses said time-dependent change is at least one of monotonous, cyclic, and repetitive (Paragraph [0023], averaging the comparisons, where the time-dependent change is at least repetitive, as there are a plurality of compared values occurring over measurement time that calls for averaging said values; Paragraph [0170], periodically, repetitively or continuously)

          Regarding Claims 8, 30 and 52. Nacson discloses at least two grid measuring devices detected said time-dependent change, each, and wherein said at least two grid measuring devices detected time-dependent change of different value (Paragraph [0223])

          Regarding Claims 10, 32 and 54. Nacson discloses said time-dependent change is monotonous and said fault is a developing current leakage (Paragraph [0002]-[0003])

          Regarding Claims 12, 34 and 56. Nacson discloses defining a rule for at least one of: executing said measurements, collecting said measurements, and communicating said measurements, wherein said rule is associated with a fault (Paragraphs [0011]; [0018]-[0024]; [0042])

          Regarding Claims 13 and 35. Nacson discloses communicating at least one of said measurement, a result of said analysis of said measurements according to said rule, and said fault (Paragraph [0018]; [0024]; Paragraph [0216])

          Regarding Claims 14, 36 and 57. Nacson distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence (Fig. 1; Paragraphs [0140]-[0141]), discloses requesting a first grid measuring device to execute at least one of: execute at least one measurement, store said at least one measurement, analyze said at least one measurement to form analysis result, and communicate at least one of: said at least one measurement, and said analysis result, wherein said request results from analysis of at least one measurement executed by a second grid measuring device wherein said request comprises time of measurement and said time of measurement is associated with time of at least one measurement executed by said second grid measuring device (Paragraphs [0210]; [0205]-[0206]; [0209]; Paragraphs [0219]-[0225], communication relay and neighborhood analysis, including storing the received information and request from another measuring device 11) (Note: Each measuring devices 11 exchanges information with other measuring devices 11, including via request and on-demand as discussed in Paragraph [0205]-[0206] and [0209], for the purpose of calculating the leakage current and analyzing neighborhood situation [Paragraph 0219]. The requested information, includes information associated with sampling or current measurement over time, necessarily includes time of measurement [Paragraph [0205]), particularly since leakage current is calculated using the current measured at the same time and performing of the neighborhood analysis involves temporal analysis, described in Paragraph [0223])

          Regarding Claims 16, 38 and 59. Nacson discloses said requested measurement is associated with a period of time around said time of at least one measurement executed by said second grid measuring device (Paragraphs [0065]-[0066]; Paragraph [0203]-[0205], by request, on-demand from another current measuring devices; Paragraph [0223], comparing the current measured at the same time, and along a time-period analysis) 

          Regarding Claims 20, 42 and 63.  Nacson discloses distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence (Fig. 1; Paragraphs [0140]-[0141]),

detecting a plurality of transients originating by the electric grid at least one of upstream or downstream of the first measuring device detected by a first measuring device and a corresponding time of measurement of said transients (Paragraphs [0099]-[0103], and [0117], measure amplitude variations of the transmitted electric pulses and measure any reflected signal associated with transmitted electric pulses; Note: The claims simply states “transients” and does not further recite that the transient is a phenomena of the grid anywhere. The measured amplitude variation and reflected signals are transients as they decay during their travel on the transmission line and are short-lived); and reporting said transients upon at least one of: a second measuring device not having detected a transient within a predetermined period around said time of measurement of said transients detected by said first measuring device; and said second measuring device detected repeated opposite transients within a predetermined period around said time of measurement of said transients detected by said first measuring device (Paragraphs [0223]-[0224], Note: for a particular situation when the second measuring device not detecting the transient (as a result of malfunction, as an example, which would be more than any predetermined period), then the results of the neighborhood analysis in comparing the current measurements taken by two or more neighboring devices will deviate from the predefined threshold value as the second measuring device will be zero with no detection, causing alarm and needing to send the information) 

automatically alerting a user about a particular event associated with the identified fault (Paragraph [0043], alarm)

Nacson does not disclose said fault selected from a list of faults, wherein each fault of the list of faults is associated with at least one rule for detecting said at least one fault, said rule associating said fault with at least one of said measurements of repeated time-dependent change of said difference

Faigon discloses fault selected from a list of faults, wherein each fault of the list of faults is associated with at least one rule for detecting said at least one fault, said rule associating said fault with at least one of said measurements of repeated time-dependent change of said difference (Col. 19, lines 20-51; Abstract, fault rules; Col. 2, lines 40-67; Col. 2, lines 1-43)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Faigon in Nacson and accurately identify a fault by having a fault selected from a list of faults, wherein each fault of the list of faults is associated with at least one rule for detecting said at least one fault, said rule associating said fault with at least one of said measurements of repeated time-dependent change of said difference.

          Regarding Claims 17, 21, 39, 43, 60 and 64. Nacson discloses said predetermined period is not larger than time of travel of said transient between said measuring device detecting said transient and said proximal measuring device, according to speed of electric signal in a cable of said grid (Paragraphs [0223]-[0224], for a particular situation when the second measuring device did not detect the transient (as a result of malfunction, as an example), such situation would also apply to said predetermined period not being larger than time of travel, as claimed)

          Regarding Claims 22, 44 and 65  Nacson discloses detecting a repeated change of value between successive measurements executed by a first measuring device within a time period (Paragraphs [0205]-[0206], measurement done continuously), determining a fault wherein said repeated change of value is different from change of value between successive measurements within said time period of at least one second measuring device proximal to said first measuring device (Paragraphs [0223]-[0224])

Claims 4-5, 11, 26-27, 33, 48-49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al., US-PGPUB 2010/0315092 in view of Faigon, US Pat No. 6,006,016 as applied to Claim 3 above, and further in view of Miyoshi, US Pat No. 5,216,226 (hereinafter Miyoshi)

           Regarding Claims 4, 26 and 48. Nacson discloses damaged insulator of said cable, developing current leakage associated with said cable, etc (Paragraph [0002], leakage, insulation deteriorating with time, etc)

Nacson does not disclose measuring at least one of: cable temperature, wind speed, humidity, cable motion, cable height, cable depression, and cable angle, and wherein said analyzing said measurements according to said at least one rule to detect a fault comprises correlating at least one of said current measurement and said voltage measurement with at least one of said measurements of cable temperature, wind speed, humidity, cable motion, cable height, cable depression, cable angle, and time-of-day.

Miyoshi discloses preventing and predicting deteriorating of insulation materials (Col. 2, lines 16-28), which includes measuring leakage current, temperature, humidity and day, and analyzing said measurements according to said at least one rule to detect a fault comprises correlating at least one of said current measurement and said voltage measurement with at least one of said measurements of leakage current, temperature, humidity and day (Figs. 4 and 6-11; Col. 3, lines 23-64; Col. 10, lines 22-44)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Miyoshi in Nacson and measure at least one of cable temperature, wind speed, humidity, cable motion, cable height, cable depression, and cable angle, and analyze said measurements according to said at least one rule to detect a fault which comprises correlating at least one of said current measurement and said voltage measurement with at least one of said measurements of cable temperature, wind speed, humidity, cable motion, cable height, cable depression, cable angle, and time-of-day, so as to accurately monitor and assess the condition of the cable insulator so that appropriate remedial actions can be performed to prevent possible accidents involving the damaged insulator.

           Regarding Claims 5, 27 and 49.  Nacson discloses a cable of said grid being contacted by an object, corrosion developing in said cable, corrosion developing in a clamp, a damaged insulator of said cable, developing current leakage associated with said cable, a bad connection, a hot-spot; and a frayed cable (Paragraph [0002], leakage, insulation deteriorating with time, etc)

          Regarding Claims 11, 33 and 55.  Nacson discloses said fault is at least one of developing corrosion and damaged insulator (Paragraphs [0002]-[0003]).  

The modified Nacson does not disclose time-dependent change is cyclic and correlated with at least one of time-of-day, and temperature, and said fault is at least one of developing corrosion and damaged insulator.
Miyoshi discloses preventing and predicting deteriorating of insulation materials (Col. 2, lines 16-28), which includes measuring leakage current, temperature, humidity and day, and analyzing said measurements according to said at least one rule to detect a fault (Figs. 4 and 6-11; Col. 3, lines 23-64; Col. 10, lines 22-44)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Miyoshi in Nacson and with the time-dependent change being cyclic, correlate with at least one of time-of-day, and temperature, and accurately determine fault is at least one of developing corrosion and damaged insulator, so that appropriate remedial actions can be performed to prevent possible accidents involving the damaged insulator.

11.          Claims 9, 31 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Nacson, US-PGPUB 2010/0315092 in view of Faigon, US Pat No. 6,006,016 as applied to Claim 1 above ,and further in view of Russell et al., US Pat No. 5,600,526 (hereinafter) (cited by the Applicant)

          Regarding Claims 9, 31 and 53. Nacson discloses detecting faults within electric transmission networks (Paragraphs [0002]; [0044]-[0048]) 

Nacson does not disclose said time-dependent change is repetitive and said fault is a cable of said grid being contacted by an object.

Russell discloses time-dependent change is repetitive and said fault is a cable of said grid being contacted by an object (Abstract; Col. 1, lines 5-13, trees or objects contacting the power line; Col. 3, lines 10-21; Col. 5, lines 32-42; Col. 6, lines 1-20; Table 1; Col. 2, lines 31-43; Fig. 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Russell and accurately detect a time-dependent change is repetitive and said fault is a cable of said grid being contacted by an object, with minimizing of the unnecessary power service interruptions and outages.

12.          Claims 18-19, 40-41 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Nacson, US-PGPUB 2010/0315092 in view of Faigon, US Pat No. 6,006,016 as applied to Claim 14 above, and further in view of Takeuchi, US-PGPUB 2013/0090875 (hereinafter Takeuchi)

          Regarding Claims 18-19, 40-41 and 60-61. Nacson discloses communicating and requesting (Paragraph [0220]-[0225], communication relay and neighborhood analysis, including storing the received information and request from another measuring device 11)

Nacson does not disclose communicating at least one of said measurement comprises a plurality of low-resolution measurements; and wherein said request comprises request for a plurality of high-resolution measurements (Regarding Claims 19, 41, 61, wherein said resolution comprises at least one of time-re solution and repetition rate of said plurality of measurements)

Takeuchi discloses fault detection (Paragraph [0088]), which includes communicating at least one of said measurement comprises a plurality of low-resolution measurements and wherein said request comprises request for a plurality of high-resolution measurements (Fig. 6; Paragraph [0076]-[0081]), (Claims 19, 41, 61, wherein said resolution comprises at least one of time-re solution and repetition rate of said plurality of measurements) (Fig. 2A; Paragraphs [0002]-[0012])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Takeuchi in Nacson and communicate at least one of said measurement that comprises a plurality of low-resolution measurements, and wherein said request comprises request for a plurality of high-resolution measurements (Regarding Claims 19, 41, 61, wherein said resolution comprises at least one of time-re solution and repetition rate of said plurality of measurements), so as to accurately detect fault.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
          In regard to the 101 rejection, the Examiner respectfully disagrees. Foremost, arguments based on citation of other patents that were granted by the USPTO, particularly by different examiners are not persuasive, as the fact pattern are not the same and the level of understanding subject matter eligibility are not necessarily the same between the examiners. As such, said patents do not control. Furthermore, granting of patents also do not automatically mean said patents are all eligible with respect to 101. Having said that, let us examine the claims. Looking at the claim construction, the claim recite generic current and voltage measuring devices in an electric grid at high level of generality, and implementing the abstract idea by processing the received measured data in a generic computational device. In short, with recitation of such generic additional elements, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the 101 rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865